
	

113 HR 619 IH: Keep Kids Safe Act of 2013
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 619
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to place
		  limitations on the possession, sale, and other disposition of a firearm by
		  persons convicted of misdemeanor sex offenses against
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Kids Safe Act of
			 2013.
		2.Limits on
			 possession, sale, and disposition of firearms by persons convicted of
			 misdemeanor sex offenses against minors
			(a)Disposition of
			 firearmSection 922(d) of title 18, United States Code, is
			 amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)has been
				convicted in any court of a misdemeanor sex offense against a
				minor.
						.
				(b)Possession of
			 firearmSection 922(g) of title 18, United States Code, is
			 amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 comma at the end of paragraph (9) and inserting ; or; and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)who has been
				convicted in any court of a misdemeanor sex offense against a
				minor,
						.
				(c)Misdemeanor sex
			 offense against a minor definedSection 921(a) of such title is
			 amended by adding at the end the following:
				
					(36)(A)The term
				misdemeanor sex offense against a minor means a sex offense
				against a minor punishable by imprisonment for not more than one year.
						(B)The term sex offense
				means a criminal offense that has, as an element, a sexual act or sexual
				contact with another, or an attempt or conspiracy to commit such an
				offense.
						(C)The term minor means an
				individual who has not attained 18 years of age.
						(D)A
				person shall not be considered to have been convicted of a misdemeanor sex
				offense against a minor for purposes of this chapter—
							(i)unless—
								(I)the person was represented by
				counsel in the case, or knowingly and intelligently waived the right to counsel
				in the case; and
								(II)in the case of a prosecution for
				the offense for which a person was entitled to a jury trial in the jurisdiction
				in which the case was tried—
									(aa)the case was tried by a jury; or
									(bb)the person knowingly and intelligently
				waived the right to have the case tried by a jury, by guilty plea or otherwise;
				or
									(ii)if the conviction has been expunged
				or set aside, or is an offense for which the person has been pardoned or has
				had civil rights restored (if the law of the applicable jurisdiction provides
				for the loss of civil rights under such an offense), unless the pardon,
				expungement, or restoration of civil rights expressly provides that the person
				may not ship, transport, possess, or receive
				firearms.
							.
			
